Citation Nr: 1527606	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for ischemic heart disease.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, that continued a 10 percent disability rating for the service-connected bilateral hearing loss.

The Board notes that during the pendency of this appeal, by rating action dated in September 2013, the RO determined new and material evidence had not been received to reopen the previously denied claim of service connection for ischemic heart disease.  In December 2013, the Veteran expressed disagreement with this decision.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement and, therefore, as will be discussed below, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

In May 2015, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

During the May 2015 hearing, the Veteran testified that his bilateral hearing loss disability had increased in severity since his most recent April 2014 VA examination.  He described increased difficulty hearing people.  The disability was said to be more severe than indicated by the current disability rating.  In light of the foregoing, the Board finds that an updated VA examination of the bilateral hearing loss disability is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, as indicated above, by rating action dated in September 2013, the RO determined new and material evidence had not been received to reopen the previously denied claim of service connection for ischemic heart disease.  In December 2013, the Veteran expressed disagreement with this decision.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon, 12 Vet. App. at 238.  The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records, including those dated since July 2014.

2.  Then schedule the Veteran for a VA audiological examination to determine the current severity of the Veteran's bilateral hearing loss.  The complete claims file and a copy of this remand are to be made available to the examiner before the examination, and the examiner must indicate that he or she has reviewed the claims file.

The examiner must afford the appellant an audiometric evaluation in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.

The examiner must also identify any occupational impact  and impairments in daily life caused by the hearing loss.  The examiner is advised that the Veteran is competent to report his symptoms and such must be acknowledged in formulating any opinions. 

The examiner must provide rationale for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.

3.  Separately, issue a Statement of the Case as to the issue of whether new and material evidence had not been received to reopen the previously denied claim of service connection for ischemic heart disease.  If the decisions remain adverse to the Veteran, he and his representative shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well as the information supplied in the form letter.

4.  Then readjudicate the Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


